Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Leone et al (US PG Pub No. 2017/0305411) teaches 
A control system for a hybrid vehicle, comprising: 
an engine serving as a prime mover; 
a purifying device that purifies an exhaust gas emitted from the engine; 
a first motor having a generating function; 
a differential mechanism having at least three rotary elements; and 
an engagement device that selectively connects the first motor to the engine, 
wherein the engine is connected to one of the rotary elements, 
the first motor is connected to another one of the rotary elements,
the first motor is rotated passively by a rotation of the engine when the engagement device is in engagement, 
the control system comprises a controller that controls the hybrid vehicle, 
the controller is configured to 
however the prior art of record fails to show or adequately teach
determine whether it is necessary to warm the purifying device, and 
disengage the engagement device and retard an ignition timing of the engine when it is necessary to warm the purifying device..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747